Citation Nr: 0839151	
Decision Date: 11/13/08    Archive Date: 11/20/08

DOCKET NO.  03-17 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been obtained to reopen 
a claim of entitlement to service connection for chronic 
atrophic rhinitis/ozena.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1943 to 
December 1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Detroit, Michigan.  The issue before the Board today 
was most recently remanded in May 2007 for further 
evidentiary and procedural development.  This was 
accomplished, and the Board concludes that it may proceed 
with a decision at this time.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A May 1944 rating decision denied the veteran's claim of 
entitlement to service connection for chronic atrophic 
rhinitis/ozena.  The veteran was notified of his appellate 
rights, but did not file a notice of disagreement.

2.  Evidence received since the May 1944 rating decision is 
cumulative of the evidence of record at the time of this 
denial and does not relate to an unestablished fact necessary 
to substantiate the claim.


CONCLUSIONS OF LAW

1.  The May 1944 rating decision which denied the veteran's 
claim of entitlement to service connection for chronic 
atrophic rhinitis/ozena is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. § 20.1103 (2008).

2.  Evidence received since the May 1944 rating decision in 
connection with veteran's request to reopen a claim of 
service connection for chronic atrophic rhinitis/ozena is not 
new and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim decided herein.  A May 2007 letter 
expressly told him to provide any relevant evidence in his 
possession.  See Pelegrini II, 18 Vet. App. at 120.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence - evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  This notice obligation, however, does not 
modify the requirements discussed above.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  In other words, VA must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and VA must notify the claimant 
of the evidence and information that is necessary to 
establish his or her entitlement to the underlying claim for 
the benefit sought.

After careful review of the claims folder, the Board finds 
that a May 2007 letter fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this regard, this letter advised the veteran what information 
and evidence was needed to substantiate his claim.  It also 
requested that he provide enough information for the RO to 
request records from any sources of information and evidence 
identified by the veteran, as well as what information and 
evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  Finally, the May 2007 letter provided 
appropriate notice regarding the previous denial of his 
claim, what constituted new and material evidence; it also 
specifically informed the veteran what evidence and 
information was necessary to reopen his previously disallowed 
claim.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
at 484, which held that the VCAA notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  The May 2007 letter provided this notice to the 
veteran.  

The Board observes that the May 2007 letter was sent to the 
veteran after the August 2002 rating decision.  To the extent 
that this notice was not given prior to the initial 
adjudication of the claim in accordance with Pelegrini II, 
the Board finds that any timing defect was harmless error.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In this 
regard, the notice provided to the veteran in this letter 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), and, after the notice was provided, 
the veteran's appeal was readjudicated and a June 2008 
supplemental statement of the case was provided to the 
veteran.  See Pelegrini II, supra; Mayfield v. Nicholson, 20 
Vet. App. 537 (2006) (a (supplemental) statement of the case 
that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).

The Board finds that VA has also fulfilled its duty to assist 
the veteran.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In 
this regard, the veteran's service treatment records are 
associated with the claims folder, as well as all relevant VA 
and non-VA treatment records.  The veteran has not identified 
any additional relevant, outstanding records that need to be 
obtained before deciding his claim.  Although a VA 
examination was not provided in conjunction with the 
veteran's claim, the Board notes that there is no duty to 
provide such examination when a veteran is requesting that a 
previously disallowed claim be reopened.  38 C.F.R. 
§ 3.159(c)(4)(C)(iii).  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

Generally, an unappealed rating decision is final under 38 
U.S.C.A. § 7105 (West 2002).  However, the veteran may 
request that VA reopen his claim upon the receipt of 'new and 
material' evidence.  38 U.S.C.A. § 5108 (West 2002).  If new 
and material evidence is presented or secured with respect to 
a claim that has been disallowed, VA must reopen the claim 
and review its former disposition.  Id.  See also Hodge v. 
West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  According to 
section 3.156(a) of Title 38 of the U.S. Code of Federal 
Regulations, 'new and material' evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156 
(2008).  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  Id.

The veteran was previously denied entitlement to service 
connection for chronic atrophic rhinitis/ozena by rating 
decision dated in May 1944.  At such time the evidence of 
record consisted of statements from the veteran and his 
service treatment records.  Pertinent to this appeal, the 
evidence of record at the time of the May 1944 denial 
reflected that the veteran entered service with a deviated 
septum manifested by slight obstruction and thin crusts 
covering the nasal mucosa.  See March 1943 Induction 
Examination.  Less than one year later, in December 1943, the 
veteran was discharged from service due to moderately severe 
atrophic rhinitis.  It was the finding of the Medical Board 
that this disability existed prior to enlistment and was not 
aggravated by the veteran's military service.  Based on the 
above evidence, the RO denied the veteran's claim, explaining 
that the competent evidence failed to show that chronic 
atrophic rhinitis/ozena was either incurred in or aggravated 
by active military service.  The veteran was notified of the 
May 1944 decision and his appellate rights by letter dated in 
June 1944.  He did not submit a notice of disagreement.

In May 2002, the veteran filed to reopen his claim for 
entitlement to service connection for chronic atrophic 
rhinitis/ozena.  An August 2002 RO rating decision denied the 
veteran's application to reopen due to lack of new and 
material evidence.  The veteran was again notified of his 
appellate rights, and perfected an appeal of this issue.  New 
evidence received since the May 1944 rating decision includes 
more statements from the veteran, a June 1971 treatment 
report from Metropolitan Hospital, and treatment records from 
Lynn Hospital.  

A review of the evidence received since the May 1944 rating 
decision reflects that the veteran underwent submucosal 
resection for cellulitis of the nose and a deviated nasal 
septum in 1959.  See Treatment Records from Lynn Hospital 
dated in November and December 1959.  It also contains lay 
statements from the veteran that his current nasal condition 
was aggravated by his military service.  Unfortunately for 
the veteran, none of the newly submitted evidence pertains to 
the reason for the previous denial.  In this regard, the 
veteran has not presented any competent medical evidence that 
his chronic atrophic rhinitis/ozena either did not exist 
prior to military service, or alternatively, that it did 
exist prior to service but was aggravated by such service.  
See 38 C.F.R. § 3.303 (2008).  The veteran's own lay 
statements to such effect cannot be considered competent 
evidence sufficient to reopen his claim.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The Board acknowledges that the veteran submitted a December 
1959 EENT consultation note that states the veteran suffered 
trauma to his nose during his military service and has 
experienced nasal obstruction since then appears.  However, a 
closer look at this medical record reveals that the 
consulting physician was dictating a history recited by the 
veteran; the December 1959 consultation does not provide any 
etiological opinion as to the cause of the veteran's "marked 
anterior deviation" and nasal "infection."  And absent any 
competent evidence, including lay evidence, of an in-service 
nasal injury, the Board finds this particular medical record 
not to be material to reopening the veteran's claim.

The Board is sympathetic to the veteran's assertion that he 
is entitled to service connection for chronic atrophic 
rhinitis/ozena.  Unfortunately, none of the evidence 
submitted since the previous final denial raises a reasonable 
possibility of substantiating his claim that such disability 
was incurred in or aggravated by active duty service.  As 
such, the Board finds that the veteran's request to reopen 
the previously disallowed claim of entitlement to service 
connection for chronic atrophic rhinitis/ozena must be 
denied.  38 C.F.R. § 3.156(a).


ORDER

The veteran's request to reopen his previously disallowed 
claim of entitlement to service connection for chronic 
atrophic rhinitis/ozena is denied.
	

____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


